                                                                         FoJ ~@~ • w~rrr
Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 1 of 11 PageID #: 1


   ORIGINAL                                                              U1l      AUG 1 6 2021   lblj
                                                                                                  ~
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK                PRO SE OFFICE


                                                     Complaint for Employment
                                                     Discrimination

(Write the.full name of each plaintiff who isfUing   Case No.     21-CV-4615
                                                                - - - - -- - - --
this complaint. If the names of all the plaintiffs   (to be.f1.lled in by the Clerk's Office)
cannot flt in the space above, please write "see
attached" in the space and attach an additional      Jury Trial:     ~es        •No
page with the.full list ofnames.)                                    (check one)



                                                     DONNELLY, J.
                                                          BLOOM, M.J.

(Write the full name of each defendant who is
being sued. ff the names of all the defendants
cannot fit in the space above, please write "see
attached" in the space and attach an additional
page with thefull list of names.)
Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 2 of 11 PageID #: 2




I.    The Parties to This Complaint

      A.    The Plaintiff(s)

            Provide the information below for each plaintiff named in the complaint. Attach
            additional pages if needed.

                   Name
                   Street Address
                   City and County
                   State and Zip Code
                   Telephone Number
                   E-mail Address

      B.    The Defendant(s)

            Provide the information below for each defendant named in the complaint,
            whether the defendant is an individual, a government agency, an organization, or
            a corporation. For a_n individual defendant, include the person's job or title (if
            known). Attach additional pages if needed.

            Defendant No. 1
                   Name
                   Job or Title
                   (if known)
                   Street Address
                   City and County
                   State and Zip Code
                   Telephone Number         -/-I 8 - 8'6         3-     8   ~   DO
                   E-mail Address
                   (if known)

            Defendant No. 2
                   Name
                   Job or Title
                   (if known)
                   Street Address
                   City and County



                                             2
Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 3 of 11 PageID #: 3




                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (if known)

      C.     Place of Employment

             The address at which I sought employment or was employed by the defendant(s)
             is:

                     Name
                     Street Address
                     City and County
                     State and Zip Code        ' l   D Cf b
                     Telephone Number

II.   Basis for Jurisdiction

      This action is brought for discrimination in employment pursuant to (check all that
      apply):

             liJ,-   Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                     to 2000e-17 (race, color, gender, religion, national origin).

                     (Note: In order to bring suit in federal district court under Title VIL you
                     must first obtain a Notice of Right to Sue letter from the Equal
                     Employment Opportunity Commission.)

             IQ--    Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
                     §§ 621 to 634.

                     (Note: In order to bring suit in federal district court under the Age
                     Discrimination in Employment Act, you must first file a charge with the
                     Equal Employment Opportunity Commission.)

             0----   Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                     to 12117.

                      (Note: In order to bring suit in federal district court under the Americans
                      with Disabilities Act, you must first obtain a Notice of Right to Sue letter
                     from the Equal Employment Opportunity Commission.)




                                               3
Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 4 of 11 PageID #: 4




              •       Relevant state law (specify,        if known):

              •       Relevant city or county law (specify,             if known):


III.   Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments. State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       relief sought. State how each defendant was involved and what each defendant did that
       caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If more than one claim is asserted, number each claim
       and write a short and plain statement of each claim in a separate paragraph. Attach
       additional pages if needed.

       A.     The discriminatory conduct of which I complain in this action includes (check all
              that apply):

                      •           Failure to hire me.
                      Q--.        Termination of my employment.
                      •           Failure to promote me.
                      •           Failure to accommodate my disability.
                      IQ/         Unequal terms and conditions of my employment.
                      IIJ....--   Retaliation.
                                  Other acts (specify):       t'l\____,__e"--d_,_c_Ol~(---=g_,l_[_~_('"_.___
                                                           ......

                      (Note: Only those grounds raised in the charge filed with the Equal
                      Employment Opportunity Commission can be considered by the federal
                      district court under the federal employment discrimination statutes.)

       B.     It is my best recollection that the alleged discriminatory acts occurred on date(s)

                r:\pr~l           22.       zo19
                                                          1
                                                                    A-'1uf. q1 2:ot'i, Se,~...._':J..dt~,      ft.




                                                     4
                     Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 5 of 11 PageID #: 5




                                  C.      I believe that defendant(s) (check one):

                                                   rg--       is/are still committing these acts against me.
                                                   •          is/are not still committing these acts against me.

                                D.       Defenda~t(s) discriminated against me l?ased on my (check all that apply and
                                         explain):

                                                   IB"        race    At, (AA\           Avi.tu'tC.s:uv,
                                                   •          color
                                                                     ----------
                                                   ~                   ___~__,;;;_~.e,_ _ _ __
                                                              gender/sex_:§
                                                  •           religion _ _ _ _ _ _ _ __
                                                  •           national origin _ _ _ _ _ __
                                                   ~          age. My year of birth is /       91=3        .
                                                                                                        (Give your year of birth
                                                              only ifyou are asserting a claim of age discrimination.)
                                                   [I)/       disability or perceived disability (specify disability)
                                                                f'.\ tJ.'.)Y ek 42 re.> c.r-       l~   c;:cw~ l1~'-             / O"{)       ~
                                                          ~i      1t    b-=f.s:'3 60 2'.f<
                               E.        The facts of my case are as follows. Attach additional pages if needed.

                                         ~ yl o<f: ct o.>                    G}n: ,. 1 '8 "'/4, M"-k                   .e. W\f Io~ .s
     ~~-b k_~o[l1,a,,z                            •~~                wu..     Lit+ o~                   °""        (t\A.~   O\'-\.c{      W<t"'--kd
                               ~          tvu._   ~                         +t •~~      Cir\                       C\.~'             Q.l-y\

                                        ~w~                    \N.d                    °"~              r-t.d ~             w~"" '9
                                         Ct,}'~"-\"'
                                         -b--8-,~
                                                                 c.bt11'A.
                                                               ""-.f.
                                                                                !=!.
                                                                            chN.~Ovl
                                                                                       _t"'.'4,e  -e.,,k~,_µ_,
                                                                                               freW\ ~ Ye~      ~
                                                                                                                            w~ ~
                                                                                                                                              lto...wt
                                         -:hi     o..     p.-.J-.tl          ~ l'\JUU:k& ...b,q..\p· ~ \-:\<i>l.,\_rs.                        c~{-
                                         A~!vb~b  kr~ ':\ LO~\°\l~~ C\
                                         ho~ \ w ttb
                                                                                       Sa
                                                     ~ ..J- -:-Po..~ • '-i !'e-f rW :b ~
                                                                              u,                                            a
                                                                                                                                     WC-.S

                                         a....J        l'\O    OV\.e.       ~~       a..~--\iWu ~k 'Q Aw,cl'--~
                             ~c...Lo.le.& • "Th.e..                                 CoW\r<J kl.§~ 'l'lL 2 ~
                              I'\""'- -\-o ~t o..vJt-.. --k.t. Ms:..'..\tu C\~ ""-.l_~~c.t l'Y\Q_              r

                       ~\-\ bn~\~ ~ +o ~~~u ~lei. ~ ~·,v 7::t\.w~
                           <..J          ~:'tis additional support for the facts ofyour claim, you may attach to this                         (J --
4~~!.o,.~ ~                        t:    complaint a copy ofyour charge filed with the Equal Employment Opportunity
t.J.p.lA. ~          ~C.l\.~             Commission, or the charge filed with the relevant state or city human rights
O\.~ fOlilS                    ~ division.)                                     ,
--tu.-           L;.. Vv                 ~        <9("    ~ ko>-h fR.,                    GV\. u l v-o ..,,.,.. _. -.ri ~
                                                                                                                     1
                      ~~,                 -:,c-t.(24-u<SoJ  Jt&f 54                        c~..,~IP-" . . ~ · -, Tn,of               .\

 e_.tAL}l c f O l l \ ~
  -r1" - n
   \ "'~'-
             I   A

                      ~
                       \   L            ~c~ I~           ~s
                                          0''V\fC\..'-'\'-\ -r:
                                                                                 -f
                                                                            v\-0'-t-  re..:F
                                                                                    J --'
                                                                                             _r _·
                                                                                            f'H  ~
                                                                                                          t.vor~
                                                                                                     b,C\c..(" ½ w~
                                                                                                                   ~<S
                                                                                                                    "''" .
                                                                                                                                l~

                                                                                                                                              ~
                                                          v           l '2..rtv\.t ~o~ l"'VL.C2_. c:.
Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 6 of 11 PageID #: 6




IV.   Exhaustion of Federal Administrative Remedies

      A.       It is my best recollection that I filed a charge with the Equal Employment
               Opportunity Commission or my Equal Employment Opportunity counselor
               regarding the defendant's alleged discriminatory conduct on (date)

           A~Lts+               11, 1       Z-l> , 9
      B.       The Equal Employment Opportunity Commission (check one):

                      •       has not issued a Notice of Right to Sue letter.
                      ~       issued a Notice of Right to Sue letter, which I received on (date)
                                M't)          ¼-       7.b 21                                      .
                              (Note: Attach a copy ~f the Notice of Right to Sue letter from the
                              Equal Employment Opportunity Commission to this complaint.)

      C.       Only litigants alleging age discrimination must answer this question.

               Since filing my charge of age discrimination with the Equal Employment
               Opportunity Commission regarding the defendant's alleg~d discriminatory
               conduct (check one):

                      ~       60 days or more have elapsed.
                      •       less than 60 days have elapsed.

V.    Relief

      State briefly and precise]y what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      a~al or punitive money damagesdl                    I
      C::.:Ma-ht)~U J)~,vt.~ "-n              3    fl1 ( l lo""
       CQM~~~                        J}G_W"\~5,             f,   '-bl     11,h\\lOV)




                                                6
Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 7 of 11 PageID #: 7




VI.   Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy
      knowledge, information, and belief that this complaint: (1) is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
      extending, modifying, or reversing existing law; (3) the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4) the
      complaint otherwise complies with the requirements of Rule 11.

      A.     For Parties Without an Attorney

             I agree to provide the Clerk's Office with any changes to my address where case-
             related papers may be served. I understand that my failure to keep a current
             address on file with the Clerk's Office may result in the dismissal ofmy case.

             Date of signing:   t)3   t(3,   , 20(..(.

             Signature of Plahltiff
             Printed Name of Plaintiff
                                                ~~




                                                 7
            Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 8 of 11 PageID #: 8
   '\
·EEOC Form 161 (11/2020)                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:     Malvia M Freckleton                                                            From:    New York District Office
        763 Lenox Road                                                                          33 Whitehall Street
        Apt2R                                                                                   5th Floor
        Brooklyn, NY 11203                                                                      New York, NY 10004



        D                   On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL 29 CFR 1601. 7i a · - -
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                Holly M. Shabazz,
16G-2020-00590                                  State & Local Program Manager                                         (929) 506-5316
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
        D        The facts alleged.in the charge fail to state a claim under any of the statutes enforced by the EEOC.

        D        Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

        D        The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


        D        Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the allege
                 discrimination to file your charge

        D        The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no,
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims I
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC        1



                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.:
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                    May 24 2021


Enclosures(s)                                                                                                               (Date Issued)
                                                                    Judy A. Keenan,
                                                                    District Director
cc:
            AMBULNZ NY LLC
            Attn: Director of Human Resources
            444 Bayview Avenue
            Inwood, NY 11096
       Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 9 of 11 PageID #: 9
~nclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office ~!h_e clerk of the court where you are bringing suit. but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the "90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                            --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                     IF YOU FIL!= SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 10 of 11 PageID #: 10




                                        FACTS ABOUT FILING
                                 AN EMPLOYMENT DISCRIMINATION SUIT
                                 IN FEDERAL COURT IN NEW YORK STATE


 You have received a document which is the final determination or other final action of the              i
 Commission. This end our handling of your charge. The Commission's action is effective upon             ·1:,,



 receipt. Now you must decide whether you want to file a private lawsuit in court. This fact sheet
 answers several commonly asked questions about filing a private lawsuit.


                                 WHERE SHOULD I FILE MY LAWSUIT?


 Federal District Courts have strict rules concerning where you may file a suit. You may file a
 lawsuit against the Respondent (employer, union, or employment agency) named in your charge.
 The appropriate court is the district court which covers either the county where the Respondent is
 located or the county where the alleged act of discrimination occurred. However, you should
 contact the court directly if the have questions where to file your lawsuit. New York State has four
 federal districts:


  •    The United States District Court for the Southern District of New York is located at 500 Pearl
       Street in Manhattan. It covers the counties of Bronx Dutchess, New York (Manhattan),
       Orange, Putnami Rockland, Sullivan and Westchester (212) 805-0136
       http://www.n~sd.uscourts.gov



  •    The United States District Court for the Eastern District of New York is located at 225 Cadman
       Plaza in Brooklyn and covers the counties of Kings (Brooklyn), Nassau, Queens, Richmond
       (Staten Island) and Suffolk (718) 613-2600 http://www.nyed.uscourts.gov

  •   The United States District Court for the Western District of New York is located at 68 Court
      Street in Buffalo. It covers the counties of Allegheny, Cattaraugus, Chautauqua, Chemung,
      Erie, Genesee, Livingston, Monroe, Niagara, Ontario, Orleans, Schuyler, Seneca, Steuben,
      Wayne, Wyoming and Yates (716) 551-1700 http://www.nywd.uscourts.gov



  •    The United States District Court for the Northern District of New York is located at 100 South
       Clinton Street in Syracuse and covers the counties of Albany, Broome, Cayuga, Chanango,
       Clinton, Columbia, Cortland, Delaware, -Essex, FrankHn, Fulton, Greene, Hamilton, Herkimer,
       Jefferson, Lewis, Madison, Montgomery, Oneida, Onandaga, Oswego, Otsego, Rensselaer, St
       Lawrence, Saratoga, Schnectady, Schoharie, Tioga, Tompkins, Ulster, Warren and
       Washington. This District Courts pro Se Attorney has offices at 10 Broad Street in Utica New
       York (315) 234-8500 http://www.nynd.uscourts.gov


      Your private lawsuit must be filed in U.S. District Court within 90 days of the date you receive
      the enclosed EEOC Notice of Right to Sue. Otherwise you will have lost your right to sue.
Case 1:21-cv-04615-AMD-LB Document 1 Filed 08/16/21 Page 11 of 11 PageID #: 11




                                        DO I NEED A LAWYER?


 No you do not need a lawyer to file a private suit. You may file a complaint in federal court
 without a lawyer which is called a pro se complaint. Every district court has either a clerk or staff
 attorney who can assist you in filing pro se. To find out how to file a pro se complaint contact the
 clerk of the court having jurisdiction over your case who can advise you of the appropriate person
 to assist you and oUhe procedures to follow which may vary from district to district. ~


 You may however wish to retain a lawyer if you choose. Whether you retain a private attorney or
 file pro se you must file your suit in the appropriate court within 90 days of receiving this mailing.


                        WHAT IF I WANT A LAWYER BUT I CAN'T AFFORD ONE?


 If you can't afford a lawyer the U.S. District Court which has jurisdiction may assist you in
 obtaining a lawyer. You must file papers with the court requesting the appointment of counsel .
 You should consult with the office of the district court that assists pro se complainants for
 specific instructions on how to seek counsel. The appointment of counsel in any pro se
 complaint is always at the discretion of the court.


 Generally the U.S. District Court charges a $350.00 filing fee to commence a lawsuit. However the
 court may waive the filing fee if you cannot afford to pay it. You should ask the office of the
 District Court that assists prose complainants for information concerning the necessary
 procedure to request that the filing fee be waived.


                                HOW CAN I FIND A LAWYER?


 These are several attorney referral services operated by bar or other attorney organizations which
 may assist you in finding a lawyer and ascertaining and asserting your legal rights:
 American Bar Association                       New York State Bar Association
 (800) 285-2221 www.abanet.org                  (800) 255-0569 www.nysba.org

 New York City-ear Association-                 National Employment Lawyers
 Legal Referral Service                         Referral Service (212) 819-9450
 (212) 626-7373                                 http://www.nelany.com/EN


                        HOW LONG WILL THE EEOC RETAIN MY CASE FILE?

 Generally the Commissions rules call for your charge file to be destroyed two (2) years from the
 date of a determination but time frames may vary. If you file suit and wish to request a copy of
 your investigative file you or your attorney should make the request in writing ASAP. If you file
 suit you or your attorney should also notify this office when the lawsuit is resolved.
